COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 LOYD STEPHENS and DENISE                                       No. 08-13-00344-CV
 STEPHENS,                                      §
                                                                  Appeal from the
                              Appellants,       §
                                                             96th Judicial District Court
 v.                                             §
                                                              of Tarrant County, Texas
 LNV CORPORATION,                               §
                                                               (TC# 096-258699-12)
                              Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court’s opinion. We further order that Appellants

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 2ND DAY OF DECEMBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.